Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1743    Page 1 of 33




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 PHILLIP CHARLES GIBBS,

             Petitioner,
                                              Case No. 14-cv-14028
 v.                                           Hon. Matthew F. Leitman

 JEFFREY WOODS,

           Respondent.
 __________________________________________________________________/

   OPINION AND ORDER (1) DENYING AMENDED PETITION FOR A
  WRIT OF HABEAS CORPUS (ECF No. 13), (2) GRANTING A LIMITED
  CERTIFICATE OF APPEALABILITY, AND (3) GRANTING LEAVE TO
           PROCEED IN FORMA PAUPERIS ON APPEAL

       Petitioner Phillip Charles Gibbs is a state prisoner in the custody of the

 Michigan Department of Corrections. In 2011, a jury in the Genesee County Circuit

 Court convicted Gibbs of two counts of armed robbery, Mich. Comp. Laws

 § 750.529, conspiracy to commit armed robbery, Mich. Comp. Laws §§ 750.157a,

 750.529, and unarmed robbery, Mich. Comp. Laws § 750.530. The state trial court

 then sentenced Gibbs to concurrent terms of 17 ½ to 30 years imprisonment on the

 armed robbery and conspiracy convictions and 8 years 4 months to 15 years

 imprisonment on the unarmed robbery conviction.

       In this action, Gibbs seeks a writ of habeas corpus from this Court pursuant to

 28 U.S.C. § 2254. (See Am. Pet., ECF No. 13.) Gibbs’ primary claim is that the



                                          1
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1744    Page 2 of 33




 state trial court violated his Sixth Amendment right to a public trial when it excluded

 the public from voir dire. He also asserts claims related to the use of his pre-arrest

 silence and the validity of his sentence.

       Respondent argues that Gibbs’ public trial claim is procedurally defaulted

 because Gibbs did not object during voir dire to the closure of the courtroom. But

 enforcing a default against Gibbs based upon his lack of a contemporaneous

 objection would be troubling because the state trial court told Gibbs and his counsel

 that the courtroom was (and would remain) open during voir dire, and court security

 officers then closed the courtroom outside of the presence of Gibbs and his lawyer.

 Under these circumstances, Gibbs could not reasonably have been expected to object

 to the closure. As explained below, there are substantial reasons to conclude that (1)

 Gibbs did not procedurally default his public trial claim when he failed to object

 contemporaneously to the unknown closure and/or (2) any procedural default should

 be excused because the state trial court led Gibbs to conclude that the courtroom

 would be open and that no objection would be necessary.

       But the Sixth Circuit’s divided decision in Bickham v. Winn, 888 F.3d 248

 (6th Cir. 2018) compels the Court to deem Gibbs’ public trial claim defaulted and to

 enforce the default. In Bickham, the Sixth Circuit held that a habeas petitioner who

 was unaware of a courtroom closure procedurally defaulted his public trial claim




                                             2
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1745    Page 3 of 33




 when he failed to object during jury selection to the unknown closure, and the Sixth

 Circuit enforced the default.

       While Bickham binds this Court, it is not clear that the Sixth Circuit in that

 case considered all of the arguments that weigh heavily against finding and enforcing

 a procedural default under the circumstances presented here. That court may well

 deem these additional arguments worthy of further consideration (in an en banc

 setting if necessary). In the alternative, the Sixth Circuit may conclude that Bickham

 does not control here for some reason – a conclusion this Court does not feel that it

 may reach. For these reasons (and because enforcing a procedural default here

 seems grossly unfair), the Court will grant a certificate of appealability limited to

 Gibbs’ public trial claim. (Gibbs’ two remaining claims lack merit and are not

 worthy of further review.)

       Accordingly, for the reasons stated below, the Court DENIES Gibbs’ petition

 but GRANTS him limited certificate of appealability on his public trial claim.

                                           I

       Gibbs’ convictions arise from his and co-defendant Tyrell Henderson’s armed

 robbery of a store in Flint, Michigan on October 26, 2010. The Michigan Court of

 Appeals described the relevant facts as follows:

              This case arises from an armed robbery that occurred at a
              store called Wholesale 4 U in Flint, Michigan, on October
              26, 2010. Nancy Anagnostopoulos and her husband,
              Costas Anagnostopoulos, owned the store and were

                                           3
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1746      Page 4 of 33




             present at the time of the robbery. Also present was
             employee Jeremy Kassing. Defendants had been to the
             store together numerous times that day. Originally, they
             had hoped to pawn some jewelry. After finding out that
             the jewelry had no value, Henderson purchased a video
             game. He later decided to return it. Defendants entered the
             store and told Costas that the game did not work. As
             Costas attempted to help determine what was wrong with
             the game, Henderson struck him in the head with a gun.
             Gibbs, who was not personally armed during the incident,
             approached Nancy and removed her necklaces and ring.
             He took her identification and purse. Gibbs also took an
             iPod from the store, as well as a number of laptop
             computers. In the meantime, Henderson took Costas’s
             jewelry, wallet, and money. He ordered Costas to open the
             store’s register and then took Costas to a back room where
             a safe was kept. Part of Costas’s ear was cut off as a result
             of the blow he received, and he received stitches for the
             injury. Kassing’s wallet was also taken. A subsequent
             search of the home Gibbs shared with his mother
             uncovered a sandwich bag containing jewelry, a sandwich
             bag containing papers and the identifications of the three
             victims, and several watches identified as those taken from
             the store.

             In separate police interviews, both defendants admitted
             their involvement. However, Gibbs told the officer that his
             involvement was involuntary. Gibbs believed that they
             were going to the store to return the video game and had
             no idea that Henderson was planning a robbery. Gibbs
             stated that Henderson ordered him to take the victims’
             belongings and other store items. Gibbs testified at trial
             that he complied only because he did not want anything to
             happen to him.

             The juries convicted defendants and they were sentenced
             as outlined previously.

 People v. Gibbs, 830 N.W.2d 821, 823-24 (Mich. App. 2013).



                                          4
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1747     Page 5 of 33




       Following his convictions and sentencing, Gibbs filed an appeal of right in the

 Michigan Court of Appeals. He raised claims arising out of the trial court’s closure

 of the courtroom during voir dire, the prosecutor’s use of his pre-arrest silence, and

 the scoring of the state sentencing guidelines. He also filed a motion to remand for

 a hearing on his public trial and sentencing issues. The Michigan Court of Appeals

 granted the motion to remand and the case returned to the state trial court. (The

 Court discusses the proceedings on remand in much more detail below.)

       The state trial court denied Gibbs relief on remand, and Gibbs thereafter

 returned to the Michigan Court of Appeals. That court affirmed his convictions and

 sentences. Gibbs then filed an application for leave to appeal with the Michigan

 Supreme Court. That court denied the application. See People v. Gibbs, 838 N.W.2d

 875 (Mich. 2013).

       In 2014, Gibbs filed his initial federal habeas petition in this Court. (See Pet.,

 ECF No. 1.) In that petition, Gibbs raised the same claims that he presented on direct

 appeal in the state courts. After Respondent filed an answer to the petition, Gibbs

 moved to amend the petition or to stay the proceedings so that he could exhaust in

 the state courts a claim that the state trial court interfered with his trial counsel’s

 ability to provide effective assistance. The Court stayed the proceedings and

 allowed Gibbs to exhaust that claim in December 2015. (See Order, ECF No. 11.)




                                           5
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1748      Page 6 of 33




       Gibbs then filed a motion for relief from judgment with the state trial court.

 The trial court denied the motion. See People v. Gibbs, No. 11-02140-FC (Genesee

 Co. Cir. Ct. March 14, 2016). Gibbs then filed an application for leave to appeal

 with the Michigan Court of Appeals, and that court denied the application. See

 People v. Gibbs, No. 334968 (Mich. Ct. App. Dec. 22, 2016). Gibbs failed to timely

 seek leave to appeal with the Michigan Supreme Court.

       Gibbs thereafter moved to reopen this case and proceed on an amended

 petition. (See Mot., ECF No. 12.) The Court granted that motion and reopened the

 case. (See Order, ECF No. 14.) In the amended habeas petition, Gibbs raises the

 following claims:

             I.     His Sixth Amendment right to a public trial was
             violated by the closure of the courtroom [which] excluded
             members of his family and the public from the jury
             selection.

             II.    He was prejudiced by the violation of his Fifth
             Amendment right to remain silent, and the prosecutor used
             his pre-arrest silence to impeach exculpatory testimony at
             trial. The prosecutor then referred to the silence during his
             closing argument.

             III. His right to due process was violated by the refusal
             to correct guidelines scoring mistakes [PRV 5 and 6 and
             OV 13 where] correcting the mistakes would substantially
             reduce the guideline range.

             IV. The trial court prevented him from having the
             effective assistance of trial counsel by the way of not
             disclosing the decision to have the courtroom closed to the
             public.

                                          6
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1749      Page 7 of 33




       Respondent filed an answer to the amended petition. (See Ans., ECF No. 15.)

 Respondent argued that Gibbs’ public trial and pre-arrest silence claims are

 procedurally defaulted, that the sentencing claim is not cognizable, and that all of

 the claims lack merit. (See id.) Gibbs filed a reply to that answer. (See Reply, ECF

 No. 17.) The Court thereafter appointed counsel for Gibbs and directed the parties

 to file supplemental pleadings on the public trial claim. Both parties did so. (See

 Supp. Brs., ECF No. 25, 26.)

                                          II

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 requires federal courts to uphold state court adjudications on the merits unless the

 state court’s decision (1) “was contrary to, or involved an unreasonable application

 of, clearly established Federal law, as determined by the Supreme Court of the

 United States,” or (2) “was based on an unreasonable determination of the facts in

 light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

 “The question under AEDPA is not whether a federal court believes the state court’s

 determination was incorrect but whether that determination was unreasonable—a

 substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473




                                          7
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20           PageID.1750      Page 8 of 33




                                            III

                                             A

       Gibbs first asserts that he is entitled to federal habeas relief because the state

 trial court closed the courtroom during jury voir dire. Respondent contends that this

 claim is barred by procedural default because Gibbs did not object during voir dire

 to the closure of the courtroom. Counsel that the Court appointed for Gibbs agrees

 with Respondent’s assertion that, in light of the Sixth Circuit’s decision in Bickham,

 supra, Gibbs’ public trial claim is procedurally defaulted. Based on that concession,

 and the Court’s own reading of Bickham, the Court concludes that Gibbs’ public trial

 claim is procedurally defaulted. However, as set forth below, the enforcement of a

 procedural default here raises troubling questions, seems unfair, and is worthy of

 further review.

                                             B

        In order to understand why the invocation of a procedural default is troubling

 here, it is helpful to review what happened in connection with the courtroom closure

 and the state courts’ responses to Gibbs’ argument concerning the closure.

        Gibbs’ trial began in the Genesee County Circuit Court on June 28, 2011. Just

 prior to the start of voir dire, the trial court said that “if any spectators would like to

 come in [for jury selection] they’re welcome.” (6/28/2011 Trial Tr. at 4, ECF No. 8-




                                             8
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1751     Page 9 of 33




 11, PageID.250.) The court did not say – nor imply in any way – that any spectators

 would be prevented from entering the courtroom at any time.

       The court then proceeded to pick the jury. Unsurprisingly, Gibbs’ trial

 counsel did not raise any objection to any closure of the courtroom. Nothing the

 trial court had said would have led counsel to conclude that the courtroom had been

 closed in any fashion. On the contrary, the trial court said the opposite – that

 spectators would be “welcome” to enter.

       Following jury selection, the trial proceeded. Gibbs was convicted as set forth

 above.

       After trial, Gibbs learned that despite the trial court’s statement that visitors

 would be “welcome” during voir dire, Gibbs’ mother, sister, and brother-in-law were

 not allowed to enter the courtroom during voir dire. Those family members said in

 sworn affidavits that they were told by a “male official in [the state trial judge’s]

 courtroom that since a jury was being picked, [they] could not enter and watch the

 proceedings.” (Courtney Jones Aff. at ¶3, ECF No. 8-18, PageID.1289. See also

 Elverta Theresa Gibbs Aff. at ¶¶ 3-4, ECF No. 8-18, PageID.1288; Seandra

 Davidson-Coleman Aff. at ¶ 3, ECF No. 8-18, PageID.1290.)

       Gibbs then filed an appeal of right in the Michigan Court of Appeals. Gibbs’

 appointed appellate counsel filed a motion to remand so that a full record related to

 the closure of the courtroom could be made in the state trial court. (See Mot. to



                                           9
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1752    Page 10 of 33




 Remand, ECF No. 8-18, PageID.1317-1347.) In that motion, appellate counsel

 noted that it was “unclear [] whether [the state trial judge] knew her staff closed off

 the courtroom during voir dire.” (Id., PageID.1335.)         Appellate counsel also

 submitted an affidavit in which she stated that “if granted a hearing on Mr. Gibbs’

 claim that he was denied the right to a public trial, the undersigned counsel [would]

 proffer the testimony of” Gibbs’ three family members who were denied entry to the

 courtroom, would “seek evidence from court staff connected with [the state trial

 judge’s] chambers to as to her policy on this subject as of the time of trial,” and

 would “examine[]” Gibbs’ trial counsel. (Brandy Robinson Aff. at ¶7, ECF No. 8-

 18, PageID.1354.)

       The Michigan Court of Appeals granted the motion to remand on June 20,

 2012. (See Order, ECF No. 8-18, PageID.1376.) In the order granting the motion,

 the Michigan Court of Appeals specifically instructed the state trial court that it

 “shall conduct an evidentiary hearing based on the closure of the courtroom during

 voir dire.” (Id.; emphasis added.)

       Gibbs and his appointed appellate counsel appeared for that evidentiary

 hearing on July 16, 2012. (See 7/16/2012 Hr’g Tr., ECF No. 8-17.) Counsel

 confirmed that she wanted to “go ahead with the evidentiary hearing” so that she

 could present witnesses who would “illuminate” what happened with respect to the

 closure of the courtroom during voir dire. (Id., PageID.1217.)



                                           10
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1753        Page 11 of 33




       In defiance of the order from the Michigan Court of Appeals, the state trial

 court refused to hold an evidentiary hearing and denied Gibbs the opportunity to

 develop a record in support of his public trial claim. The trial court said that there

 was no need for a hearing because the court knew what happened in connection with

 the closure of the courtroom. It explained that it had followed its customary policy

 of allowing spectators who were present in the courtroom at the beginning of voir

 dire to remain while excluding spectators for entering for the first time during the

 voir dire process. (See id., PageID.1218.) There is no indication in the record that

 the trial court ever informed Gibbs’ trial attorney about this customary practice of

 exclusion.

       After the state trial court denied Gibbs’ motion for a new trial, he returned to

 the Michigan Court of Appeals. A new panel of that court acknowledged that the

 state trial court did not hold an evidentiary hearing as the previous appellate panel

 had specifically ordered, but it nonetheless denied his public trial claim:

              Gibbs contends that his family and members of the public
              were prevented from entering the courtroom during jury
              selection. The record reveals that before jury selection
              began, the trial court stated, “And if any spectators would
              like to come in they’re welcome but they do have to sit
              over here by the law clerk, not in the middle of the pool.”
              Gibbs submitted affidavits indicating that individuals were
              not allowed to enter the courtroom during jury selection.
              Even accepting Gibbs’s contention as true, we find no
              error given the trial court’s statement. It appears that the
              courtroom was opened to the public initially, but then
              closed once jury selection began. On remand, the trial

                                           11
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20      PageID.1754     Page 12 of 33




             court did not conduct a full hearing and acknowledged that
             once jury selection had begun, the courtroom was closed
             and suggested that it was “too confusing” to allow
             individuals to come and go during jury selection. Even if
             we were to find error on the basis of the trial court’s
             admitted refusal to allow individuals to enter once jury
             selection began, Gibbs is not entitled to a new trial or
             evidentiary hearing. As in Vaughn, both parties engaged
             in vigorous voir dire, there were no objections to either
             party’s peremptory challenges, and each side expressed
             satisfaction with the jury. Further, the venire itself was
             present. Accordingly, Gibbs fails to satisfy the fourth
             prong as set forth in Vaughn and is not entitled to a new
             trial.

 Gibbs, 830 N.W.2d at 825.

                                         C

                                          1

       In Gibbs’ present habeas petition, he re-raises his public trial claim.

 Respondent argues that because Gibbs’ trial counsel did not contemporaneously

 object to the closure during voir dire, the claim is procedurally defaulted. After

 Respondent raised that argument, the Court appointed counsel for Gibbs and asked

 counsel to review the procedural default question. The Court asked appointed

 counsel to explore, among other things, whether Gibbs’ failure to object to a

 courtroom closure of which he was unaware – and which he had no reason to believe

 would be occurring – could be considered a procedural default. The Court also asked

 counsel to research whether there was a basis for the Court to hold an evidentiary

 hearing to inquire into the circumstances surrounding the closure of the courtroom.

                                         12
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1755       Page 13 of 33




       Gibbs’ appointed counsel then conducted a diligent inquiry into these

 questions. Counsel discovered and directed the Court to Bickham. In Bickham, a

 habeas petitioner named Martez Bickham sought relief from his state-court second-

 degree murder conviction on the ground that the state trial court violated his Sixth

 Amendment right to a public trial. “[A]s voir dire was about to commence” at

 Bickham’s trial, “court officers began to clear the public from the courtroom.” Id. at

 250. Bickham’s trial counsel then “objected to the public’s removal” under the

 Supreme Court’s decision in Presley v. Georgia, 558 U.S. 209 (2010). Id. In

 response to that objection, the trial court told counsel that it was “not excluding”

 spectators from the proceedings and that after the jury panel entered the courtroom,

 members of the public would “be allowed in”:

              [THE COURT:] The Court is not excluding people from
              being in the courtroom. Right now the deputies are
              removing the spectators or people who are in the
              courtroom in order to allow ... the jury panel of over fifty
              people be allowed in, and so that they are not intermixed
              with the audience, and so once the whole panel is in, those
              who fit separately from the jury can be allowed in. But we
              cannot bring a jury in with the number of people in this
              courtroom. They fill the bleachers, and in order to conduct
              voir dire, we need the jury panel to fit into the courtroom.

 Id. A jury was then selected. After jury selection concluded, Bickham’s counsel

 told the trial court that during jury selection, Bickham’s family and supporters were

 not allowed to enter the courtroom. See id. The trial court responded that such an

 objection or request should have been raised during voir dire:

                                          13
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1756       Page 14 of 33




             [COUNSEL:] Judge, I would just once again under
             [Presley], the other family members of the defendant,
             supporters and possible witnesses were not allowed to
             come back in, or were not allowed to be seated in the
             courtroom during voir dire after they were excluded for
             the seating.

             THE COURT: All right. Thank you. I would state that
             there was no additional request made after the court
             explained the situation, and that the jury panel being [a]
             fifty-two member panel filled the entire courtroom, except
             for the small bench that can hold two people. If there was
             a request for two people to be in, specifically because there
             was a crowd of probably fifty people in the courtroom,
             some may be family or friends, or some having to do with
             other cases, I have no idea who they were. But there was
             no ruling made on any request. It was not made.

 Id.

       Trial then proceeded, and the jury convicted Bickham of several offenses. He

 appealed his convictions to the Michigan Court of Appeals. On appeal, he argued

 that “his Sixth Amendment right to a public trial was violated when the public was

 removed from the courtroom during jury selection and was not permitted to reenter.”

 Id. The Michigan Court of Appeals rejected Bickham’s Sixth Amendment argument

 and affirmed his convictions. See id. It held that “Bickham procedurally defaulted

 his Sixth Amendment claim when he did not make a contemporaneous objection to

 the closure of the courtroom.” Id. Bickham filed an application for leave to appeal

 in the Michigan Supreme Court, but that court denied the application. See id.




                                          14
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1757      Page 15 of 33




       Bickham then filed a petition for a writ of habeas corpus in federal court. “The

 State argued in response that Bickham had procedurally defaulted by failing to make

 a timely objection to the exclusion of the public, but the district court chose to decide

 the case on the merits. The district court ultimately dismissed the petition and

 declined to issue a certificate of appealability.” Id. Bickham sought a certificate of

 appealability from the Sixth Circuit, and that court granted the certificate. See id.

       The Sixth Circuit then affirmed the district court’s denial of habeas relief. It

 concluded that “Bickham ha[d] procedurally defaulted his Sixth Amendment habeas

 claim”:

              Although Bickham objected when the trial court ordered
              members of the public to exit the courtroom, the court
              responded that it was only initially removing the public in
              order to bring in the jury panel and that some of the public
              would be permitted to reenter after the panel was seated.
              Following entry of the jury panel, the court bailiffs
              apparently did not allow members of the public to reenter.
              As noted by the Michigan trial court, Bickham did not
              request that the court allow members of the public to
              reenter after the jury panel was seated, and the trial court,
              therefore, was unable to rule on such a request. In order to
              preserve his claim, Bickham should have objected when
              the jury panel had been seated and members of the public
              were not permitted to reenter. He objected a second time
              following voir dire, but this objection came too late for the
              court to take corrective actions. See Grant, 520 N.W.2d at
              130.

              Bickham argues that his failure to object when members
              of the public were denied reentry was excusable because
              defense counsel reasonably relied upon the court’s
              assurance that the public would be able to reenter after the

                                            15
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1758       Page 16 of 33




              jury panel was seated. Cases cited by Bickham in support
              of this proposition, however, involve trial courts’ granting
              of evidentiary motions prior to trial. See, e.g., People v.
              Hernandez, 423 Mich. 340, 377 N.W.2d 729, 735
              (1985) (“The defense, having moved in limine to exclude
              testimony concerning K.P. and having obtained a
              favorable ruling, was entitled to rely upon that
              determination.”). Unlike the rules of evidence, of which
              we presume courts to have great familiarity, it is
              implausible that the trial court in this matter could
              differentiate members of the jury panel from members of
              the public. Defense counsel likely knew his client’s family
              members, however, and was in a better position to realize
              their absence. Consequently, Bickham should have
              objected when members of the public were not permitted
              to reenter after the jury panel was seated and before voir
              dire began. His failure to do so amounts to a failure to
              comply with Michigan’s contemporaneous-objection
              rule. See Hodge v. Haeberlin, 579 F.3d 627, 642 (6th Cir.
              2009) (stating that, “in determining whether to give
              preclusive effect to a procedural default, this court must
              consider whether the petitioner actually failed to comply
              with a state procedural rule” (citing Simpson v. Jones, 238
              F.3d 399, 406 (6th Cir. 2000))).

 Id. at 251-52.

       Gibbs’ appointed counsel deemed Bickham to be controlling here. (See Gibbs

 Supp. Br., ECF No. 25, PageID.1704-1705.) In Gibbs’ supplemental brief, and

 during on-the-record status conferences held on May 1, 2019, and April 23, 2020,

 counsel acknowledged that under Bickham, Gibbs’ public trial claim is procedurally

 defaulted – and that the default stands even though Gibbs may not have been aware

 of the courtroom closure.




                                          16
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1759    Page 17 of 33




       The Court reluctantly agrees that Bickham compels the conclusion that Gibbs’

 public trial claim is procedurally defaulted. Indeed, the circumstances surrounding

 Gibbs’ failure to object to the courtroom closure closely track the circumstances in

 Bickham. In both cases, (1) the state trial courts made statements suggesting that the

 courtroom would be open, (2) court security staff nonetheless closed the courtroom

 outside of the presence of defense counsel and defendant, and, as a result, (3) neither

 defense counsel nor defendant was aware of the closure. Since the failure to object

 was deemed a procedural default under these circumstances in Bickham, it seems

 that, as Gibbs’ appointed counsel acknowledges, Gibbs’ failure to object must

 likewise be deemed a procedural default here.1

                                           2

       While Bickham controls here, there is a serious argument – that was

 apparently not presented to the Sixth Circuit in Bickham – that Gibbs’ failure to

 object during voir dire does not amount to a procedural default.

       A “procedural default results where three elements are satisfied: (1) the

 petitioner failed to comply with a state procedural rule that is applicable to the

 petitioner’s claim; (2) the state courts actually enforced the procedural rule in the



 1
  Gibbs’ appointed counsel also determined that there was no basis for the Court to
 hold an evidentiary hearing. Counsel communicated that conclusion to the Court
 during a series of on-the-record status conferences held on March 18, 2019, and May
 1, 2019, and April 23, 2020.

                                           17
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1760    Page 18 of 33




 petitioner’s case; and (3) the procedural forfeiture is an adequate and independent

 state ground foreclosing review of a federal constitutional claim.” Willis v. Smith,

 351 F.3d 741, 744 (6th Cir. 2003) (internal quotation marks omitted). A state’s

 procedural rule is “adequate and independent” where it is “firmly established and

 regularly followed” at the time it is applied. Ford v. Georgia, 498 U.S. 411, 423

 (1991).

          Here, the state rule that the Michigan Court of Appeals applied against Gibbs

 was the contemporaneous-objection rule – one that requires a criminal defendant to

 object to a constitutional error when the error occurs. See People v. Carines, 597

 N.W.2d 130, 139 (Mich. 1999). And while that rule is “normally enforced” by

 Michigan courts, see Taylor v. McKee, 649 F.3d 446, 451 (6th Cir. 2011), it is not

 clear that Michigan courts enforce the rule against defendants who failed to object

 because, through no fault of their own, they were unaware of the facts upon which

 to base their objection. Indeed, this Court has not found a single decision from any

 Michigan appellate court enforcing the contemporaneous-objection rule against a

 defendant, like Gibbs, who did not know of the objectionable action by the state

 court. Because it does not appear that the Michigan courts have regularly enforced

 procedural defaults in these circumstances, Gibbs’ failure to object to the courtroom

 closure of which he was unaware should not bar federal review of his public trial

 claim.



                                            18
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1761     Page 19 of 33




       The Sixth Circuit reached a contrary conclusion in Bickham. It held that

 “Michigan precedent makes clear that the contemporaneous-objection rule [is]

 ‘firmly established and regularly followed’ in the public-trial context.” Bickham, 888

 F.3d at 252. In support of that conclusion, the court cited two decisions of the

 Michigan Court of Appeals: People v. Gratton, 309 N.W.2d 609, 610 (Mich. App.

 1981) and People v. Smith, 282 N.W.2d 227, 229 (Mich. App. 1979). See id.

       The petitioner in Bickham apparently did not explain to the Sixth Circuit why

 these two decisions were inapposite. In both Gratton and Smith, the Michigan Court

 of Appeals held that the defendants waived the right to raise public trial claims on

 appeal where they failed to object to the courtroom closures at trial. But the

 defendants in both of those cases knew about the closure at the time they failed to

 object. Indeed, the defendant in Gratton was obviously aware of the courtroom

 closure when he failed to object, see Gratton, 309 N.W.2d at 610 (the trial court

 “cleared the courtroom of spectators” during testimony by a child witness), and the

 defendant in Smith “gave his express consent” to the closure. Smith, 282 N.W.2d at

 229. Thus, neither Smith nor Gratton is an example of a Michigan court enforcing

 the contemporaneous-objection rule against a defendant who, through no fault of his

 own, was unaware of the facts that could support the objection. Those decisions

 demonstrate only that Michigan courts enforce the contemporaneous-objection rule

 against defendants who fail to object to a known courtroom closure.



                                          19
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1762     Page 20 of 33




       Decisions like Gratton and Smith applying the contemporaneous-objection

 rule against fully informed defendants say little, if anything, about whether the rule

 applies against uninformed defendants. Indeed, numerous courts – both state and

 federal – that regularly apply the contemporaneous-objection rule against informed

 defendants have declined to apply the rule against defendants who, through no fault

 of their own, were unaware of the basis for the objection.2 As the courts in these

 cases properly recognized, there is a significant difference between applying the

 contemporaneous-objection rule against a fully informed defendant and one who,

 through no fault of his own, does not know the facts that could have supported the

 objection.   Thus, the fact that the Michigan Court of Appeals applied the

 contemporaneous-objection rule against the fully informed defendants in Gratton


 2
   See, e.g., U.S. v. Gupta, 699 F.3d 682, 689-90 (2d Cir. 2012) (holding that
 defendant did not forfeit public trial claim where he failed to object to a courtroom
 closure of which he was unaware); Eversole v. Commonwealth, 600 S.W.3d 209,
 214 (Ky. 2020) (reviewing claim that third party interfered with jury despite lack of
 contemporaneous objection because the defendant and his lawyer “were never made
 aware of the information” and thus court “would not expect to find a timely objection
 in the record”); Shootes v. State, 20 So.3d 434, 436-38 (Fl. App. 2009) (declining to
 enforce contemporaneous-objection rule against defendant whose “counsel had no
 opportunity to object … because he was unaware of what was occurring in the
 gallery behind him.”); Commonwealth v. Johnson, 456 A.2d 988, 396-97 (Pa. Super.
 1983) (declining to enforce contemporaneous-objection rule against defendant who
 did not object at time of error because he was “not [then] aware” of the facts on
 which to base the objection). See also U.S. v. Hanno, 21 F.3d 42, 45, n. 2 (4th Cir.
 1994) (“Defendant should not be penalized for failure to object based on a ground
 not known to him.”); U.S. v. Douglas, 155 F.2d 894, 896 (7th Cir. 1946)
 (“Obviously, defendant’s counsel could not be expected to object to the submission
 of the affidavits unless he had knowledge thereof.”).

                                          20
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1763     Page 21 of 33




 and Smith does not speak to whether Michigan regularly applies the rule against

 defendants like Gibbs who were unaware of the facts underlying the omitted

 objection.   Had the petitioner in Bickham shown that Gratton and Smith are

 inapposite for this reason, the Sixth Circuit may not have been persuaded that the

 Michigan courts regularly apply the contemporaneous-objection rule against

 uninformed defendants in Bickham’s (and Gibbs’) position. But since Bickham

 stands, this Court must conclude that Gibbs procedurally defaulted his public trial

 claim by failing to object during voir dire.

                                           D

       The Court must next consider whether Gibbs’ procedural default may be

 excused. Gibbs’ default may be excused if he shows (1) cause for his failure to

 object and actual prejudice resulting from the alleged constitutional violation, see

 Coleman v. Thompson, 501 U.S. 722, 753 (1991); Gravley v. Mills, 87 F.3d 779,

 784-85 (6th Cir. 1996), or (2) that the failure to consider his due process claim will

 result in a fundamental miscarriage of justice. See Coleman, 501 U.S. at 750. “A

 fundamental miscarriage of justice results from the conviction of one who is

 ‘actually innocent.’” Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir.

 2006) (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)). “To be credible, [a

 claim of actual innocence] requires [a habeas] petitioner to support his allegations

 of constitutional error with new reliable evidence – whether it be exculpatory



                                           21
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1764    Page 22 of 33




 scientific evidence, trustworthy eyewitness accounts, or critical physical evidence –

 that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

       Gibbs cannot make either showing.

                                           1

       First, Gibbs cannot demonstrate cause for his failure to object. To establish

 cause, Gibbs must demonstrate that some external impediment frustrated his ability

 to comply with the state’s procedural rule. See Murray, 477 U.S. at 488. In Strickler

 v. Greene, 527 U.S. 263 (1999), the Supreme Court explained that this “cause”

 standard is “ordinarily establish[ed]” where a petitioner can show that “conduct

 attributable to the [State] impeded trial counsel’s access to the factual basis for

 making a [] claim.” Id. at 283. See also Murray, 477 U.S. at 488 (explaining that “a

 showing that the factual or legal basis for a claim was not reasonably available to

 counsel or that some interference by officials made compliance impracticable would

 constitute cause”) (internal citations and punctuation omitted).

       Gibbs argues that he has shown “cause” under Strickler. He highlights that

 the state trial court specifically told him and his trial counsel that members of the

 public would be “welcome” to “come in” and observe voir dire. (6/28/2011 Trial Tr.

 at 4, ECF No. 8-11, PageID.250.) But in direct contravention of the court’s

 statement and unbeknownst to Gibbs or his counsel, another state actor – security

 staff employed by the state court – prevented Gibbs’ family members from entering



                                          22
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1765     Page 23 of 33




 the courtroom during jury selection.        Thus, Gibbs concludes that “conduct

 attributable” to the state trial judge and to the court security officers “impeded

 [Gibbs’] trial counsel’s access to the factual basis for making” a contemporaneous

 objection to the closure of the courtroom. Strickler, 527 U.S. at 283. In other words,

 “interference” by state officials “made compliance” with the contemporaneous-

 objection rule “impracticable.” Murray, 477 U.S. at 488. Gibbs’ argument seems to

 have real merit.

       However, finding “cause” on this basis under Strickler would be inconsistent

 with Bickham. As noted above, in Bickham, as here, the state trial court led the

 petitioner’s counsel to believe the members of the public would be allowed into the

 courtroom during voir dire. And also, as here, the petitioner’s trial counsel in

 Bickham was unaware that the courtroom had been closed until it was too late to

 make a contemporaneous objection. Yet, the court in Bickham nonetheless held that

 the petitioner failed to show “cause” for his failure to object. Bickham, 888 F.3d at

 252. In light of Bickham, the Court cannot find the required “cause” under the

 standard described in Strickler.3



 3
   On August 12, 2020, Gibbs sent a letter to the Court in which he requested
 additional time to develop his argument that he can show the required “cause” to
 excuse the procedural default on his public trial claim. (See Ltr., ECF No. 39.) The
 Court has carefully reviewed the letter and the attachments to the letter. In light of
 the decisions in Bickham, discussed at length above, the Court is not persuaded that
 Gibbs has a reasonable possibility of developing his proposed argument that cause

                                          23
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1766    Page 24 of 33




       The Court also notes that while Bickham controls, the majority in Bickham

 did not consider Strickler in its analysis. And in circumstances presented here –

 where the actions of the state court and its employees actively prevent a petitioner

 or his counsel from learning the basis for a contemporaneous objection – Strickler

 appears relevant to the “cause” inquiry.4

                                             2

       Second, Gibbs has failed to show that there was a fundamental miscarriage of

 justice. Gibbs argues that the closure of the courtroom during voir dire rendered his

 trial “extremely outside of the realm of fundamental fairness.” (Am. Pet., ECF No.

 13, PageID.1562.) But the closure of the courtroom during voir dire here – while

 troubling – does not rise to the level of a fundamental miscarriage of justice. The

 miscarriage of justice exception the procedural default bar requires a showing that

 “a constitutional violation has probably resulted in the conviction of one who is

 actually innocent.” Murray, 477 U.S. at 496. Gibbs has not even attempted to make

 such a showing. He asserts only that his habeas claims have merit, but that assertion




 existed to excuse his procedural default. Accordingly, the Court concludes that
 Gibbs is not entitled to additional time to develop his “cause” argument.
 4
  Because Gibbs has failed to establish cause to excuse this procedural default, the
 Court need not address the issue of prejudice. See Smith v. Murray, 477 U.S. 527,
 533 (1986); Long v. McKeen, 722 F.2d 286, 289 (6th Cir. 1983).

                                             24
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1767     Page 25 of 33




 does not demonstrate his actual innocence. Thus, Gibbs has not established that

 there was a fundamental miscarriage of justice.

       For all of these reasons, Gibbs is not entitled to federal habeas relief on his

 public trial claim.

                                            IV

       In a related claim, Gibbs asserts that his Sixth Amendment right to the

 effective assistance of counsel was violated in connection with the closure of the

 courtroom. (See Gibbs Reply Br., ECF No. 17, PageID.1681.) But Gibbs “is not

 arguing that counsel was ‘ineffective’ under the standard articulated in Strickland v.

 Washington, 466 U.S. 668 (1984).” (Id., PageID.1682.) Nor is Gibbs “attacking

 counsel’s action in failing to object” to the closure of the courtroom during voir dire.

 (Id.) Instead, Gibbs says that the “trial judge’s action in failing to inform the parties

 that members of the public would be barred from entering the courtroom once [jury

 selection] began … deprive[d Gibbs] of his Sixth Amendment right to the assistance

 of counsel.” (Id.) Thus, Gibbs’ ineffective assistance claim rests on the same

 grounds as his arguments under Strickler that the Court addressed at length above.

 The Court denies relief on Gibbs’ ineffective assistance claim for the same reason it

 concluded that Gibbs was not entitled to relief under Strickler.




                                            25
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20       PageID.1768     Page 26 of 33




                                           V

       Gibbs next argues that he is entitled to federal habeas relief because the

 prosecutor used his pre-arrest silence to impeach him and then referred to his pre-

 arrest silence during closing arguments. Respondent contends that this claim is

 barred by procedural default. The Court agrees.

       As explained above, a “procedural default results where three elements are

 satisfied: (1) the petitioner failed to comply with a state procedural rule that is

 applicable to the petitioner’s claim; (2) the state courts actually enforced the

 procedural rule in the petitioner’s case; and (3) the procedural forfeiture is an

 adequate and independent state ground foreclosing review of a federal constitutional

 claim.” Willis, 351 F.3d at 744 (internal quotation marks omitted). All three

 elements are satisfied here.

       First, as noted above, in Michigan courts, a party must contemporaneously

 object to a known constitutional error in order to “provide[] the trial court an

 opportunity to correct the error, which could thereby obviate the necessity of further

 legal proceedings and would be by far the best time to address a defendant’s

 constitutional … rights.” Carines, 597 N.W.2d at 139. Here, Gibbs failed to object

 at trial to the prosecutor’s use of his pre-arrest silence. And he has not argued that

 he was unaware of the prosecution’s use of his pre-arrest silence.




                                          26
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1769    Page 27 of 33




       Second, the state courts enforced this procedural rule against Gibbs. When

 Gibbs raised this claim of error on direct appeal in the Michigan Court of Appeals,

 that court held that the claim was “unpreserved” because Gibbs had failed to object

 at trial. Gibbs, 830 N.W.2d at 826.

       Finally, as further noted above, the Michigan courts regularly apply the

 contemporaneous-objection rule against defendants who fail to object to known

 errors. See Taylor, 649 F.3d at 451. And Michigan courts regularly enforce this

 procedural rule against defendants who fail to object at trial to the alleged use of, or

 reference to, their pre-arrest silence. See, e.g., People v. McCluskey, 2007 WL

 4355430, at *2 (Mich. Ct. App. Dec. 13, 2007) (holding that defendant had not

 preserved for appellate review a claim that the prosecution had elicited testimony

 that referenced his pre-arrest silence because “[a]t trial, defendant did not object to

 the challenged evidence based on defendant’s right to remain silent”); People v. Rizk,

 2007 WL 3015403, at *1 (Mich. Ct. App., Oct. 16, 2007) (holding that defendant’s

 claim that his “due process rights were violated by the prosecution’s use of his

 prearrest silence” was “not preserved” where trial counsel failed to object at trial);

 People v. Woodley, 2010 WL 2629718, at *7 (Mich. Ct. App. July 1, 2020) (holding

 that claim alleging wrongful use of pre-arrest silence was “unpreserved” because

 “defendant failed to object” at trial).




                                           27
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1770    Page 28 of 33




          For all of these reasons, Gibbs’ claim related to his pre-arrest silence is

 procedurally defaulted. And Gibbs has not presented any basis for the Court to find

 cause for the default. Gibbs is therefore not entitled to federal habeas relief on this

 claim.

                                            VI

          Finally, Gibbs claims that he is entitled to federal habeas relief because the

 state trial court erred when it scored Prior Record Variables 5 and 6 and Offense

 Variable 13 of the state sentencing guidelines at his sentencing.          Respondent

 contends that this claim is not cognizable on habeas review. The Court agrees.

          Gibbs raised this claim on direct review and the Michigan Court of Appeals

 rejected it. See Gibbs, 830 N.W.2d at 827-829. That court concluded that Prior

 Record Variable 6 and Offense Variable 13 were properly scored and that while

 Prior Record Variable 5 was improperly scored, a correction of that error would not

 affect Gibbs’ sentences. See id.

          Gibbs has not shown that the Michigan Court of Appeals’ decision was

 contrary to, or an unreasonable application of, federal law. Claims that a state trial

 court incorrectly scored, calculated, or applied sentencing guidelines are state-law

 claims. Indeed, “[a] state court’s alleged misinterpretation of state sentencing

 guidelines and crediting statutes is a matter of state concern only.” Howard v. White,

 76 Fed. App’x 52, 53 (6th Cir. 2003). And “federal habeas corpus relief does not lie



                                            28
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20        PageID.1771    Page 29 of 33




 for errors of state law.” Id. (quoting Estelle v. McGuire, 502 U.S. 62, 67 (1991)).

 See also Austin v. Jackson, 213 F.3d 298, 301-02 (6th Cir. 2000) (alleged violation

 of state law with respect to sentencing is not subject to federal habeas relief). Thus,

 Gibbs’ claim that the trial court erred when it scored certain offense variables is not

 cognizable on federal habeas review. Gibbs is therefore not entitled to federal

 habeas relief on this claim.

                                          VII

       For all of the reasons stated above, the Court concludes that Gibbs is not

 entitled to federal habeas relief on any his claims. Accordingly, the Court DENIES

 and DISMISSES WITH PREJUDICE Gibbs’ amended petition for a writ of

 habeas corpus.

       Before Gibbs may appeal the Court’s decision, a certificate of appealability

 must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

 appealability may issue “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies

 habeas relief on the merits, the substantial showing threshold is met if the petitioner

 demonstrates that reasonable jurists would find the court’s assessment of the claim

 debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner

 satisfies this standard by demonstrating that ... jurists could conclude the issues

 presented are adequate to deserve encouragement to proceed further.” Miller-El v.



                                           29
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1772     Page 30 of 33




 Cockrell, 537 U.S. 322, 327 (2003). When a court denies relief on procedural

 grounds without addressing the merits, a certificate of appealability should issue if

 it is shown that jurists of reason would find it debatable whether the petitioner states

 a valid claim of the denial of a constitutional right and that jurists of reason would

 find it debatable whether the court was correct in its procedural ruling. See Slack,

 529 U.S. at 484-85.

       The Court concludes that Gibbs is entitled a certificate of appealability with

 respect to his public trial claim only. The Court denied that claim for procedural

 reasons. Thus, as stated above, to obtain a certificate of appealability, Gibbs must

 show that jurists of reason would find it debatable whether he stated a valid claim of

 the denial of a constitutional right and that jurists of reason would find it debatable

 whether the court was correct in its procedural ruling. See id. The Court finds that

 standard satisfied here.

       First, it is (at least) debatable whether Gibbs stated a valid claim for the denial

 of his constitutional right to a public trial. The standard to be applied in evaluating

 that claim on habeas review depends upon whether the closure of the courtroom

 during voir dire was a total closure or a partial closure. On the record now before

 the Court, it is not clear whether the courtroom was partially or completely closed




                                           30
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20          PageID.1773       Page 31 of 33




 during voir dire.5 But the merits of Gibbs’ public trial claim are debatable whether

 the closure was complete or partial. If the closure was complete, Gibbs’ right to a

 public trial was likely violated because the trial court failed to apply the four-part

 test that must be applied before a courtroom is completely closed. See Waller v.

 Georgia, 467 U.S. 39 (1984).6 If the courtroom was partially closed, Gibbs’ right to

 a public trial may well have been violated because there is at least a serious question

 as to whether the state trial court “balance[d] the interests favoring closure against

 those opposing it.” Drummond v. Houk, 797 F.3d 400, 404 (6th Cir. 2015). Indeed,

 there is a strong argument that the trial court did not engage in this balancing. During

 the limited proceedings on remand, the court explained that the closure was pursuant

 to its standard practice, not pursuant to any case-specific balancing of interests. (See




 5
   The state trial court indicated that members of the public would be “welcome”
 during voir dire, yet some members of the public (Gibbs’ family) were prevented
 from entering the courtroom during jury selection. And it is not clear whether any
 members of the public were ever permitted to enter the courtroom during voir dire.
 6
     The four factors are:

                [(1)] the party seeking to close the hearing must advance
                an overriding interest that is likely to be prejudiced, [(2)]
                the closure must be no broader than necessary to protect
                that interest, [(3)] the trial court must consider reasonable
                alternatives to closing the proceeding, and [(4)] it must
                make findings adequate to support the closure.

 Waller, 467 U.S. at 48.

                                             31
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20         PageID.1774    Page 32 of 33




 7/16/2012 Hr’g Tr., ECF No. 8-17, PageID.1218.) For these reasons, it is at least

 debatable whether Gibbs has a viable public trial claim.

       Second, it is debatable whether this Court’s procedural ruling – i.e., enforcing

 the procedural default against Gibbs on his public trial claim – was correct. The

 Court was compelled to reach that conclusion based on the Sixth Circuit’s published

 decision in Bickham, supra. But for all of the reasons explained above, there are

 serious arguments against the result reached in Bickham, and it does not appear that

 these arguments were presented to the panel that decided that case. These arguments

 make the procedural ruling here at least debatable, and, in this Court’s opinion, they

 warrant further consideration by the Sixth Circuit – perhaps in an en banc setting, if

 necessary.

       For all of these reasons, the Court GRANTS Gibbs a limited certificate of

 appealability with respect to his public trial claim. The Court DENIES Gibbs a

 certificate of appealability in all other respects.     Gibbs has failed to make a

 substantial showing of the denial of a constitutional right as to the rest of his claims

 and reasonable jurists could not debate the correctness of the Court’s rulings on those

 claims.




                                           32
Case 2:14-cv-14028-MFL-PJK ECF No. 40 filed 09/09/20      PageID.1775   Page 33 of 33




       Finally, the Court GRANTS Gibbs leave to proceed in forma pauperis on

 appeal because an appeal could be taken in good faith. See Fed. R. App. P. 24(a).

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

 Dated: September 9, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 9, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         33
